Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     1
                                Document Date
                                         121 Filed: 02/09/2021PageEntry
                                              Filed 02/09/21            ID: 6400647
                                                                   1 of 29




              United States Court of Appeals
                            For the First Circuit


  Nos. 20-1077
       20-1081

       GHASSAN ALASAAD; NADIA ALASAAD; SUHAIB ALLABABIDI; SIDD
     BIKKANNAVAR; JEREMIE DUPIN; AARON GACH; ISMAIL ABDEL-RASOUL,
      a/k/a Isma'il Kushkush; DIANE MAYE ZORRI; ZAINAB MERCHANT;
                MOHAMMED AKRAM SHIBLY; MATTHEW WRIGHT,

                 Plaintiffs, Appellees/Cross-Appellants,

                                        v.

  ALEJANDRO MAYORKAS, Secretary of the U.S. Department of Homeland
  Security, in his official capacity;* TROY MILLER, Senior Official
    Performing the Duties of the Commissioner of U.S. Customs and
    Border Protection, in his official capacity;** TAE D. JOHNSON,
    Senior Official Performing the Duties of the Director of U.S.
  Immigration and Customs Enforcement, in his official capacity,***

                 Defendants, Appellants/Cross-Appellees.



        *   Pursuant to Fed. R. App. P. 43(c)(2), Secretary of the
  U.S. Department of Homeland Security Alejandro Mayorkas has been
  substituted for former Acting Secretary of the U.S. Department of
  Homeland Security Chad F. Wolf as appellant/cross-appellee.
        **  Pursuant to Fed. R. App. P. 43(c)(2), Senior Official
  Performing the Duties of the Commissioner of U.S. Customs and
  Border Protection Troy Miller has been substituted for former Chief
  Operating Officer and Senior Official Performing the Duties of the
  Commissioner of U.S. Customs and Border Protection Mark A. Morgan
  as appellant/cross-appellee.
        *** Pursuant to Fed. R. App. P. 43(c)(2), Senior Official
  Performing the Duties of the Director of U.S. Immigration and
  Customs Enforcement Tae D. Johnson has been substituted for former
  Senior Official Performing the Duties of the Director of U.S.
  Immigration   and   Customs   Enforcement    Tony   H.   Pham   as
  appellant/cross-appellee.
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     2
                                Document Date
                                         121 Filed: 02/09/2021PageEntry
                                              Filed 02/09/21            ID: 6400647
                                                                   2 of 29



               APPEALS FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

               [Hon. Denise J. Casper, U.S. District Judge]


                                     Before

                      Lynch and Selya, Circuit Judges,
                      and Laplante,**** District Judge.


       Joshua Paul Waldman, Appellate Staff, Civil Division U.S.
  Department of Justice, with whom Joseph H. Hunt, Assistant Attorney
  General, Scott R. McIntosh, Appellate Staff, Civil Division U.S.
  Department of Justice, and Andrew E. Lelling, United States
  Attorney, were on briefs, for appellants/cross-appellees.
       Esha Bhandari, with whom Adam Schwartz, Sophia Cope, Saira
  Hussain, Electronic Frontier Foundation, Hugh Handeyside, Nathan
  Freed Wessler, American Civil Liberties Union Foundation, Matthew
  R. Segal, Jessie J. Rossman, and American Civil Liberties Union
  Foundation   of   Massachusetts,   Inc.   were   on   briefs,   for
  appellees/cross-appellants.
       Caroline M. DeCell, Stephanie Krent, Bruce D. Brown, Katie
  Townsend, Gabriel Rottman, Caitlin Vogus, and Linda Moon on brief
  for the Knight First Amendment Institute at Columbia University,
  the Reporters Committee for Freedom of the Press, and 12 Media
  Organizations, amici curiae.
       Kurt Wimmer, Rafael Reyneri, Calvin Cohen, Frank Broomell,
  and Covington & Burling LLP on brief for the Center for Democracy
  & Technology, the Brennan Center for Justice, R Street Institute,
  and Techfreedom, amici curiae.
       Michael J. Iacopino, Michael Price, and Mukund Rathi on brief
  for National Association of Criminal Defense Lawyers, amicus
  curiae.
       Christopher T. Bavitz and Cyberlaw Clinic, Harvard Law
  School, on brief for Harvard Immigration and Refugee Clinic, amicus
  curiae.
       Meghan Koushik, Mark C. Fleming, Wilmer Cutler Pickering Hale
  and Dorr LLP, Glenn Katon, and Hammad Alam on brief for Asian
  Americans Advancing Justice, Asian Law Caucus, et al., amici
  curiae.
       Elizabeth B. Wydra, Brianne J. Gorod, Brian R. Frazelle, and


        ****Of     the    District     of   New    Hampshire,     sitting     by
  designation.
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     3
                                Document Date
                                         121 Filed: 02/09/2021PageEntry
                                              Filed 02/09/21            ID: 6400647
                                                                   3 of 29



  Dayna J. Zolle on brief for Constitutional Accountability Center,
  amicus curiae.
       Jennifer Pinsof, David A. Schulz, Media Freedom & Information
  Access Clinic, Yale Law School Abrams Institute, Elizabeth A.
  Ritvo, Joshua P. Dunn, and Brown Rudnick LLP on brief for Floyd
  Abrams, Jack M. Balkin, Hannah Bloch-Webah, Kiel Brennan-Marquez,
  Ryan Calo, Danielle Keats Citron, Julie E. Cohen, Catherine Crump,
  Mary Anne Franks, Woodrow Hartzog, Heidi Kitrosser, Gregory
  Magarian, Neil M. Richards, Scott Skinner-Thompson, Daniel J.
  Solove, Amie Stepanovich, Katherine J. Strandburg, and Ari Ezra
  Waldman, amici curiae.


                               February 9, 2021
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     4
                                Document Date
                                         121 Filed: 02/09/2021PageEntry
                                              Filed 02/09/21            ID: 6400647
                                                                   4 of 29



              LYNCH, Circuit Judge.       Plaintiffs bring a civil action

  seeking   to    enjoin   current    policies   which      govern    searches    of

  electronic devices at this country's borders.                They argue that

  these    border   search   policies     violate     the    Fourth    and   First

  Amendments both facially and as applied.            The policies each allow

  border agents to perform "basic" searches of electronic devices

  without reasonable suspicion and "advanced" searches only with

  reasonable suspicion.      In these cross-appeals we conclude that the

  challenged border search policies, both on their face and as

  applied to the two plaintiffs who were subject to these policies,

  are    within   permissible    constitutional       grounds.        We   find   no

  violations of either the Fourth Amendment or the First Amendment.

  While this court apparently is the first circuit court to address

  these questions in a civil action, several of our sister circuits

  have    addressed    similar       questions   in    criminal       proceedings

  prosecuted by the United States.         We join the Eleventh Circuit in

  holding that advanced searches of electronic devices at the border

  do not require a warrant or probable cause.                 United States v.

  Vergara, 884 F.3d 1309, 1311-12 (11th Cir. 2018).                  We also join

  the Ninth and Eleventh Circuits in holding that basic border

  searches of electronic devices are routine searches that may be

  performed without reasonable suspicion.             United States v. Cano,

  934 F.3d 1002, 1016 (9th Cir. 2019), petition for cert. filed (Jan.

  29, 2021) (No. 20-1043); United States v. Touset, 890 F.3d 1227,


                                       - 4 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     5
                                Document Date
                                         121 Filed: 02/09/2021PageEntry
                                              Filed 02/09/21            ID: 6400647
                                                                   5 of 29



  1233 (11th Cir. 2018). We also hold the district court erroneously

  narrowed the scope of permissible searches of such equipment at

  the border.1

                                     I. Facts

                 The material facts are not in dispute.          We supplement

  our   description     of     the   facts     with    the   district   court's

  comprehensive statement of facts. Alasaad v. Nielsen, 419 F. Supp.

  3d 142, 148-50 (D. Mass. 2019); Alasaad v. Nielsen, No. 17-cv-

  11730-DJC, 2018 WL 2170323 at *1-2 (D. Mass. May 9, 2018).

  A. Agency Policies

              Two policies promulgated by U.S. Customs and Border

  Protection ("CBP") and U.S. Immigration and Customs Enforcement

  ("ICE") are at issue in this case.

              The first policy is CBP Directive No. 3340-049A, Border

  Search    of    Electronic    Devices      (2018),     https://www.cbp.gov/

  sites/default/files/assets/documents/2018-Jan/CBP-Directive-

  3340-049A-Border-Search-of-Electronic-Media-Compliant.pdf                 (the

  "CBP Policy").      The CBP Policy "provide[s] guidance and standard

  operating procedures for searching, reviewing, retaining, and

  sharing information contained in . . . mobile phones . . . and any

  other communication, electronic, or digital devices . . . to ensure

  compliance with customs, immigration, and other laws that CBP is


        1   We acknowledge with appreciation the assistance of the
  amici curiae in this case.


                                      - 5 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     6
                                Document Date
                                         121 Filed: 02/09/2021PageEntry
                                              Filed 02/09/21            ID: 6400647
                                                                   6 of 29



  authorized to enforce and administer."          CBP Policy at 1.2     The CBP

  Policy defines an "electronic device" as "[a]ny device that may

  contain information in an electronic or digital form, such as

  computers, tablets, disks, drives, tapes, mobile phones and other

  communication devices, cameras, music and other media players."

  Id. at 2.      The CBP Policy does not address CBP's authority to

  search electronic devices with a warrant, consent, or in response

  to exigent circumstances.        Id.

              The   CBP   Policy    distinguishes        between   "basic"    and

  "advanced" searches.3       It defines an "advanced search" as "any

  search in which an Officer connects external equipment, through a

  wired or wireless connection, to an electronic device not merely

  to gain access to the device, but to review, copy, and/or analyze

  its contents."     Id. at 5.     Advanced searches require "supervisory

  approval" and under the CBP Policy may only be performed "[i]n

  instances in which there is reasonable suspicion of activity in

  violation of the laws enforced or administered by CBP, or in which

  there is a national security concern."           Id.     A "basic search" is

  any non-advanced search.       Id. at 4.    The CBP Policy states that a

  basic search may be performed "with or without suspicion."                 Id.


        2   The policy is mandatory.    CBP Policy at 1 ("All CBP
  Officers . . . shall adhere to the policy." (emphasis added)).
        3   "Advanced" searches are sometimes referred to as
  "forensic" searches.    Though the terms are not precisely co-
  extensive, any difference is immaterial here.


                                      - 6 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     7
                                Document Date
                                         121 Filed: 02/09/2021PageEntry
                                              Filed 02/09/21            ID: 6400647
                                                                   7 of 29



              For both basic and advanced searches, the CBP Policy

  only allows officers to search "information that is resident upon

  the device," and devices must be disconnected from the internet

  before a search is performed.            Id.

              In addition, the CBP Policy states that "[a]n Officer

  may detain electronic devices . . . for a brief, reasonable period

  of time to perform a thorough border search."                  Id. at 7.

              The second policy is Immigration and Customs Enforcement

  Directive No. 7-6.1, Border Searches of Electronic Devices (2009),

  https://hdhs.gov/xlibrary/assets/ice_border_search_electronic_

  devices.pdf,       ("ICE     Directive")         as    superseded     in    part    by

  Immigration and Customs Enforcement Broadcast: Legal Update --

  Border Search of Electronic Devices (2018) ("ICE Broadcast"),

  (together "ICE Policy" and, together with the CBP Policy, the

  "Policies").       The ICE Policy governs ICE's searches of electronic

  devices    at     the    border    "to   ensure       compliance     with   customs,

  immigration, and other laws enforced by ICE."                  ICE Directive at 1.

  The policy defines an "electronic device" as "any item that may

  contain information, such as computers, disks, drives, tapes,

  mobile phones and other communication devices, cameras, music

  players,    and    any     other   electronic         or   digital   devices."     ICE

  Directive at 2. The policy allows for suspicionless basic searches

  but states that as of May 11, 2018, ICE agents "should no longer

  perform advanced border searches of electronic devices without


                                           - 7 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     8
                                Document Date
                                         121 Filed: 02/09/2021PageEntry
                                              Filed 02/09/21            ID: 6400647
                                                                   8 of 29



  reasonable suspicion."      ICE Broadcast.         The ICE Policy also allows

  agents to detain electronic devices for a "reasonable time given

  the facts and circumstances of the particular search."                           ICE

  Directive at 4.

              Plaintiffs     do     not    argue   there   are      any    meaningful

  differences between the two agencies' policies.

  B. The Searches of Plaintiffs' Electronic Devices

              Plaintiffs     are     ten    U.S.    citizens     and      one   lawful

  permanent resident.      Each states that CBP or ICE officers searched

  his or her electronic devices on one or more occasion.

              Only plaintiffs Zainab Merchant and Suhaib Allababidi

  allege that they were searched after CBP issued its revised 2018

  policy and ICE published its              advanced search         policy.      These

  searches were basic searches.            These two plaintiffs do not allege

  that   their   devices    were     retained      pursuant    to    the    Policies.

  Accordingly, no factual information has been presented to us as to

  any detention under these policies.

                            II. Procedural History

              Plaintiffs filed suit on September 13, 2017 -- before

  the effective date of the challenged Policies -- alleging that CBP

  and ICE violated the Fourth and First Amendments by performing

  various types of searches of electronic devices without warrants

  and    violated   the    Fourth    Amendment      by   retaining        plaintiffs'




                                          - 8 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     9
                                Document Date
                                         121 Filed: 02/09/2021PageEntry
                                              Filed 02/09/21            ID: 6400647
                                                                   9 of 29



  electronic devices for an extended period absent probable cause.4

  The plaintiffs sought declaratory and injunctive relief, including

  expungement of "all information gathered from, or copies made of,

  the contents of Plaintiffs' electronic devices."

              On   May   9,   2018,    the    district    court    denied    the

  government's motion to dismiss.         Alasaad, 2018 WL 2170323 at *24.

              After discovery, the parties filed cross-motions for

  summary judgment.      The district court granted in part and denied

  in part plaintiffs' motion for summary judgment and denied the

  government's motion for summary judgment.            Alasaad, 419 F. Supp.

  3d at 174.       The district court also held that plaintiffs had

  standing to seek declaratory and injunctive relief as well as

  expungement of their data from CBP and ICE databases.            Id. at 151-

  54.5

              As to the merits of the Fourth Amendment challenges, the

  district court first held that basic and advanced searches are




         4  No plaintiff in this case asserts that his or her
  electronic device passcodes or passwords were entitled to
  additional constitutional protections.
            A petition for a writ of certiorari is pending before
  the Supreme Court in Andrews v. New Jersey as to whether the Fifth
  Amendment protects an individual from being compelled to disclose
  the passcodes to his or her electronic devices when doing so may
  expose the individual to criminal prosecution. Petition for Writ
  of Certiorari, Andrews v. New Jersey, (No. 20-937).
         5  The government does not challenge plaintiffs' standing
  on appeal.


                                      - 9 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     10 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  10 of 29



  both "non-routine" searches, and thus that both types of searches

  required reasonable suspicion.6           Id. at 163, 165.        The court

  concluded that the basic search component of the Policies violated

  the Fourth Amendment.       Id. at 165, 168.

              As to the scope of both basic and advanced searches

  permitted under the Policies, the court found two constitutional

  violations.     It reasoned that because the border search exception

  is premised on the government's paramount interest in "stopping

  contraband at the border," "the reasonable suspicion that is

  required . . . is . . . that the electronic devices contain[]

  contraband [itself]," rather than (a) evidence of contraband or

  (b) evidence or information regarding other crimes enforced at the

  border.     Id. at 166.      Thus, the Policies were unconstitutional

  because they did not restrict agents to searches for contraband

  contained in the devices themselves and allowed border searches as

  to evidence of all crimes CBP or ICE are authorized to enforce.7

  CBP Policy at 1, 5; ICE Directive at 1, 2.


        6   The district court noted that a "cursory search of an
  electronic device -- e.g., a brief look reserved to determining
  whether a device is owned by the person carrying it across the
  border, confirming that it is operational and that it contains
  data . . . [would] not require a heightened showing of cause."
  Alasaad, 419 F. Supp. 3d at 163.
        7   ICE and CBP are authorized to enforce a broad spectrum
  of laws.    See, e.g., 6 U.S.C. § 211(c)(5) (requiring CBP to
  "detect, respond to, and interdict terrorists, drug smugglers and
  traffickers, human smugglers and traffickers, and other persons
  who may undermine the security of the United States"); id.
  § 211(c)(11) (requiring CBP to "enforce and administer the laws


                                     - 10 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     11 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  11 of 29



              As to the long-term detention of plaintiffs' electronic

  devices, the district court held that devices detained based on

  reasonable suspicion could be retained only for a "reasonable

  period that allows for an investigatory search for contraband."

  Alasaad, 419 F. Supp. 3d at 170.

              The district court granted declaratory relief stating

  that

              the CBP and ICE policies for "basic" and
              "advanced" searches . . . violate the Fourth
              Amendment to the extent that the policies do
              not require reasonable suspicion that the
              devices contain contraband for both such
              classes of non-cursory searches and/or seizure
              of electronic devices; and that the non-
              cursory    searches   and/or    seizures    of
              Plaintiffs' electronic devices, without such
              reasonable suspicion, violated the Fourth
              Amendment.

  Id. at 173.

              The district court declined to grant broad injunctive

  relief based on its finding of constitutional violations.              Id. at

  174.   It did enjoin the government from searching or detaining any

  of plaintiffs' electronic devices at the border absent "reasonable

  suspicion that the device contains contraband," and from detaining




  relating to agricultural import"); 31 U.S.C. §§ 5316-17
  (authorizing warrantless border searches to enforce limitations on
  transferring $10,000 or more out of the United States); 19 C.F.R.
  § 12.39 (authorizing CBP to enforce law restricting the importation
  of "articles involving unfair methods of competition").


                                     - 11 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     12 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  12 of 29



  plaintiffs'    electronic    devices    for   "longer   than   a   reasonable

  period."

              The   district    court    denied   plaintiffs'     request   for

  expungement.      Id. at 171-73.

              As to the First Amendment claim, the district court did

  not analyze that claim independently from the Fourth Amendment

  claim.     It denied plaintiffs' claim for relief, saying "to the

  extent that [the First Amendment claim] seeks some further ruling

  or relief based upon Plaintiffs' invocation of First Amendment

  rights, not otherwise granted as to [plaintiffs' Fourth Amendment

  claim]," it would deny plaintiffs' motion for summary judgment.

  Id. at 170.

              The government filed a timely notice of appeal, and

  plaintiffs cross-appealed.

                                 III. Analysis

              We review a grant of summary judgment de novo. Henderson

  v. Mass. Bay Transp. Auth., 977 F.3d 20, 29 (1st Cir. 2020).

  "Cross-motions for summary judgement do not alter the basic . . .

  standard, but rather simply require us to determine whether either

  of the parties deserves judgment as a matter of law on facts that

  are not disputed."      Adria Int'l. Grp., Inc. v. Ferre Dev., Inc.,

  241 F.3d 103, 107 (1st Cir. 2001).

              We begin with plaintiffs' Fourth Amendment claims before

  moving to their First Amendment claim and request for expungement.


                                     - 12 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     13 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  13 of 29



  A. The Level of Suspicion            Required     for      Border    Searches   of
  Electronic Devices

              Plaintiffs argue that all electronic device searches at

  the border require a warrant, or in the alternative that such

  searches require reasonable suspicion that the device contains

  contraband.       Plaintiffs do not contest that the Policies require

  ICE and CBP to have reasonable suspicion to perform an advanced

  border search.       We address the arguments in turn.

  1. Border Searches of Electronic Devices Do Not Require a Warrant

              The Fourth Amendment forbids "unreasonable searches and

  seizures."    U.S. Const. amend. IV.          "In the absence of a warrant,

  a search is reasonable only if it falls within a specific exception

  to the warrant requirement."         Riley v. California, 573 U.S. 373,

  382 (2014).     Otherwise,

              [a]bsent more precise guidance from the
              founding era, we generally determine whether
              to exempt a given type of search from the
              warrant requirement "by assessing, on the one
              hand, the degree to which it intrudes upon an
              individual's privacy and, on the other, the
              degree to which it is needed for the promotion
              of legitimate governmental interests."

  Id. at 385 (quoting Wyoming v. Houghton, 526 U.S. 295, 300 (1999)).

              One     such   exception     to     the     warrant      requirement,

  recognized    from    early   in   our   history,     is    the     border   search

  exception.     See Boyd v. United States, 116 U.S. 616, 623 (1886);

  Carroll v. United States, 267 U.S. 132, 153-54 (1925).                          The

  exception is grounded in the government's "inherent authority to


                                      - 13 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     14 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  14 of 29



  protect, and a paramount interest in protecting, its territorial

  integrity."     United States v. Flores-Montano, 541 U.S. 149, 153

  (2004).     Further, "the expectation of privacy [is] less at the

  border than in the interior . . . [and] the Fourth Amendment

  balance between the interests of the Government and the privacy

  right of the individual is also struck much more favorably to the

  Government at the border."       United States v. Montoya de Hernandez,

  473 U.S. 531, 539-40 (1985).

              Plaintiffs rely on Riley v. California to argue that the

  border search warrant exception does not encompass the search of

  electronic devices because such searches do little to advance the

  underlying purposes of the border search exception -- which they

  say are limited to interdicting contraband and preventing the entry

  of inadmissible persons.8

              This   argument     rests   on   a   misapprehension     of   the

  applicability here of the Supreme Court's holding in Riley.                In

  Riley, the Supreme Court held that the search incident to arrest

  exception to the warrant requirement did not extend to searches of

  cellphones.      573 U.S. at 403.        In doing so, it reasoned that

  individuals have a heightened privacy interest in their electronic

  devices due to the vast quantity of data that may be stored on



        8   For reasons articulated later in this opinion, we reject
  plaintiffs' narrow view of the purposes of the border search
  exception.


                                     - 14 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     15 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  15 of 29



  such devices, and that the government's interest in searching an

  arrestee's cellphone during an arrest was limited because such

  searches do not meaningfully advance the search incident to arrest

  exception's purposes of protecting officers and preventing the

  destruction of evidence.       Id.    at 386, 388-91.       Thus, the balance

  of interests did not support extending the search incident to

  arrest exception.      Id. at 386.

              Contrary    to   plaintiffs'      assertions,    Riley   does   not

  command a warrant requirement for border searches of electronic

  devices nor does the logic behind Riley compel us to impose one.

  As recently explained by this circuit, Riley "d[id] not either

  create or suggest a categorical rule to the effect that the

  government must always secure a warrant before accessing the

  contents of [an electronic device]."             United States v. Rivera-

  Morales, 961 F.3d 1, 14 (1st Cir. 2020).            Nor does Riley by its

  own terms apply to border searches, which are entirely separate

  from the search incident to arrest searches discussed in Riley.

  The search incident to arrest warrant exception is premised on

  protecting officers and preventing evidence destruction, rather

  than on addressing border crime.         Riley, 573 U.S. at 384-86.

              Further, given the volume of travelers passing through

  our nation's borders, warrantless electronic device searches are

  essential to the border search exception's purpose of ensuring

  that the executive branch can adequately protect the border.                See


                                       - 15 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     16 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  16 of 29



  Montoya    de   Hernandez,   473    U.S.   at   544    (stating   that   border

  officials are "charged . . . with protecting this Nation from

  entrants who may bring anything harmful into this country").                 A

  warrant requirement -- and the delays it would incur -- would

  hamstring the agencies' efforts to prevent border-related crime

  and protect this country from national security threats.

              Every circuit that has faced this question has agreed

  that Riley does not mandate a warrant requirement for border

  searches of electronic devices, whether basic or advanced.                 The

  Eleventh Circuit held that "[b]order searches have long been

  excepted from warrant and probable cause requirements, and the

  holding of Riley does not change this rule."             Vergara, 884 F.3d at

  1312-13. The Fourth Circuit held after Riley that "law enforcement

  officers may conduct a warrantless forensic search of a cell phone

  under the border search exception where the officers possess

  sufficient      individualized     suspicion    of    transnational   criminal

  activity."      United States v. Aigbekaen, 943 F.3d 713, 719 n.4 (4th

  Cir. 2019).9     The Ninth Circuit, noting that even "post-Riley, no

  court has required more than reasonable suspicion to justify even

  an intrusive border search," held that both basic and advanced




        9   The Fourth Circuit did not decide whether an advanced
  search must be supported by probable cause. Aigbekaen, 943 F.3d
  at 720 & n.5.


                                      - 16 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     17 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  17 of 29



  border searches may be performed without a warrant or probable

  cause.    Cano, 934 F.3d at 1015-16.

              We too hold that neither a warrant nor probable cause is

  required for a border search of electronic devices.

  2. Basic Searches May Be Performed Without Reasonable Suspicion

              Agents may perform "routine" searches at the border

  without reasonable suspicion.         Montoya de Hernandez, 473 U.S. at

  538, 541. Under this circuit's law, certain "non-routine" searches

  must be grounded on reasonable suspicion. United States v. Molina-

  Gómez, 781 F.3d 13, 19 (1st Cir. 2015); United States v. Braks,

  842 F.2d 509, 513-14 (1st Cir. 1988).          Whether a border search is

  routine or non-routine depends on an assessment of the facts of

  the case.    Braks, 842 F.2d at 512 (holding that request to female

  at border to lift skirt was routine search); Molina-Gómez, 781

  F.3d at 19 (holding that the search of a laptop and PlayStation,

  whether routine or non-routine, was justified because reasonable

  suspicion existed); United States v. Robles, 45 F.3d 1, 5 (1st

  Cir. 1995) (holding, where the government conceded that drilling

  into metal cylinder was non-routine search, that the search was

  justified by reasonable suspicion).            Subjecting individuals to

  strip searches or body-cavity searches are examples of non-routine

  searches.    Molina-Gómez, 781 F.3d at 19.

              Plaintiffs argue that because electronic devices may

  contain a trove of sensitive personal information, basic border


                                     - 17 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     18 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  18 of 29



  searches of electronic devices are non-routine searches requiring

  at least reasonable suspicion.                While, as noted above, Riley's

  warrant requirement in the search incident to arrest context does

  not    extend   to    border    searches,      Riley    recognized    that   modern

  electronic devices "implicate privacy concerns far beyond those

  implicated by the search of a cigarette pack, a wallet, or a purse"

  and "differ in both a quantitative and qualitative sense from other

  objects that might be kept on [a traveler’s] person."                 573 U.S. at

  393.    These privacy concerns, however significant or novel, are

  nevertheless tempered by the fact that the searches are taking

  place at the border, where the "Government’s interest in preventing

  the entry of unwanted persons and effects is at its zenith,"

  Flores-Montano, 541 U.S. at 152, and the "Fourth Amendment balance

  of    interests      leans    heavily    to    the     Government,"   Montoya    de

  Hernandez, 473 U.S. at 544.          Electronic device searches do not fit

  neatly into other categories of property searches, but the bottom

  line is that basic border searches of electronic devices do not

  involve an intrusive search of a person, like the search the

  Supreme Court held to be non-routine in Montoya de Hernandez.                   473

  U.S. at 541 & n.4.           Basic border searches also require an officer

  to manually traverse the contents of the traveler's electronic

  device, limiting in practice the quantity of information available

  during a basic search.            The CBP Policy only allows searches of

  data resident on the device.            CBP Policy at 4.      And a basic border


                                          - 18 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     19 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  19 of 29



  search does not allow government officials to view deleted or

  encrypted files.10

              We thus agree with the holdings of the Ninth and Eleventh

  circuits that basic border searches are routine searches and need

  not be supported by reasonable suspicion.          Cano, 934 F.3d at 1016;

  Touset, 890 F.3d at 1233; see also United States v. Kolsuz, 890

  F.3d 133, 146 n.5 (4th Cir. 2018) (stating that United States v.

  Ickes, 393 F.3d 501 (4th Cir. 2005) "treated a [basic] search of

  a computer as a routine border search, requiring no individualized

  suspicion for the search").

  B. The Scope      of   Searches    Permitted    under   the   Border   Search
  Exception

              Plaintiffs next argue that border searches of electronic

  devices "must be limited to searches for contraband."                    This

  argument is premised on plaintiffs' assertions that the border

  search exception (a) extends only to searches aimed at preventing

  the importation of contraband or entry of inadmissible persons

  and (b) covers only searches for contraband itself, rather than




        10  Plaintiffs argue that because a basic border search can
  take place over an extended period, "the policies place no limit
  on the scope of a basic search." This claim is not supported by
  the record.   As laid out in the complaint, basic searches are
  limited to "allocated space physically resident on an electronic
  device that is accessible using the native operating system of the
  device."   And the agencies must process the entry of over one
  million travelers per day, further restricting the practical
  limits of a basic search.


                                     - 19 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     20 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  20 of 29



  for evidence of border-related crimes or contraband.            The argument

  fails and its premises are incorrect.

              In non-border contexts the Supreme Court has held that

  warrantless searches "must be limited in scope to that which is

  justified by the particular purposes served by the exception."

  Florida v. Royer, 460 U.S. 491, 500 (1983) (plurality opinion);

  see also Riley, 573 U.S. at 386.         Riley did not purport to extend

  this rule to the border search context.            Even assuming arguendo

  that the analysis used in Riley applies here, such an analysis

  would only require that warrantless border searches be tethered to

  "the longstanding right of the sovereign to protect itself by

  stopping and examining persons and property crossing into this

  country."11    Flores-Montano, 541 U.S. at 152 (quoting United States

  v. Ramsey, 431 U.S. 606, 616 (1977)).          Further, the Supreme Court

  has repeatedly said that routine searches "are reasonable simply

  by virtue of the fact that they occur at the border."            Id. at 152-

  53 (quoting Ramsey, 431 U.S. at 616).             This is so because the

  government's interest in preventing crime at international borders

  "is at its zenith," see id., and it follows that a search for

  evidence of either contraband or a cross-border crime furthers the

  purposes of the border search exception to the warrant requirement.



        11  Plaintiffs do not challenge any specific law enforced by
  CBP or ICE as having no relationship to the border search
  exception's broad purposes.


                                     - 20 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     21 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  21 of 29



              As for advanced searches, we cannot reasonably conclude

  that the "substantive limitations imposed by the Constitution" on

  the border search exception prevent Congress from giving border

  agencies authority to search for information or items other than

  contraband.    Ramsey, 431 U.S. at 620; see also Kolsuz, 890 F.3d at

  152 (Wilkinson, J., concurring in the judgment) ("[T]here is a

  longstanding historical practice in border searches of deferring

  to the legislative and executive branches.").                To the contrary,

  Montoya de Hernandez makes clear that the border search exception's

  purpose is not limited to interdicting contraband; it serves to

  bar entry to those "who may bring anything harmful into this

  country" and then gives as examples "whether that be communicable

  diseases, narcotics, or explosives."          473 U.S. at 544.

              Congress    is   better   situated    than   the    judiciary    to

  identify the harms that threaten us at the border.12              Kolsuz, 890

  F.3d at 152 (Wilkinson, J, concurring in the judgment) ("[Riley

  does not] begin to answer the question of who should strike the

  balance    between   privacy    and   security    at   the    border   of   the



        12  As explained by Judge Wilkinson, "[w]e have no idea of
  the dangers we are courting" at the border. Kolsuz, 890 F.3d at
  152 (Wilkinson, J., concurring in the judgment).    He notes the
  risk that "[p]orous borders are uniquely tempting to those intent
  upon inflicting the vivid horrors of mass casualties" and "the
  danger of highly classified technical information being smuggled
  out of this country only to go into the hands of foreign nations
  who do not wish us well and who seek to build their armaments to
  an ever more perilous state." Id.


                                     - 21 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     22 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  22 of 29



  country."); see also Riley, 573 U.S. at 408 (Alito, J., concurring

  in part and concurring in the judgment) (stating with respect to

  the reasonableness of warrantless searches of mobile phones that

  "[l]egislatures . . . are in a better position than we are to

  assess and respond to the changes that have already occurred and

  those that almost certainly will take place in the future").                 In

  weighing the competing policy considerations, Congress or the

  Executive may choose to strike a different balance as to border

  searches of electronic devices and may choose to grant greater

  protection than required by the Constitution.

              As   to   plaintiffs'      distinction    between   evidence     of

  contraband and contraband itself, the border search exception is

  not limited to searches for contraband itself rather than evidence

  of contraband or a border-related crime.             Searching for evidence

  is vital to achieving the border search exception's purposes of

  controlling "who and what may enter the country."                Ramsey, 431

  U.S. at 620; see also Aigbekaen, 943 F.3d at 721 (holding that the

  purposes of the border search exception are "protecting national

  security,    collecting    duties,     blocking   the   entry   of     unwanted

  persons, [and] disrupting efforts to export or import contraband"

  (emphasis added)); United States v. Gurr, 471 F.3d 144, 149 (D.C.

  Cir. 2006) (holding in the context of the border search exception

  that   "[t]he    distinction    that    [plaintiff]     would   draw    between




                                      - 22 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     23 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  23 of 29



  contraband and documentary evidence of a crime is without legal

  basis").13

               We acknowledge that our holdings on both of these points

  are contrary to the Ninth Circuit's holdings in United States v.

  Cano. 934 F.3d at 1018 (holding that the border search exception

  "is restricted in scope to searches for contraband").              We cannot

  agree with its narrow view of the border search exception because

  Cano fails to appreciate the full range of justifications for the

  border search exception beyond the prevention of contraband itself

  entering the country.         Advanced border searches of electronic

  devices    may   be   used   to   search   for   contraband,    evidence   of

  contraband, or for evidence of activity in violation of the laws

  enforced or administered by CBP or ICE.




        13  Plaintiffs cite Boyd, 116 U.S. 616, for the proposition
  that the border search exception does not extend to searching for
  evidence of border-related crimes. But the Supreme Court rejected
  in Warden, Md. Penitentiary v. Hayden the distinction articulated
  in Boyd between searches for "mere evidence" and searches for
  "instrumentalities, fruits of crime, or contraband."       387 U.S.
  294, 301 (1967). Plaintiffs argue that Hayden only rejected this
  distinction in relation to searches authorized by a warrant rather
  than warrantless searches, but we conclude that Hayden should be
  more broadly applied. See United States v. Molina-Isidoro, 884
  F.3d 287, 297 n.7 (5th Cir. 2018) (Costa, J., specially concurring)
  ("Hayden is viewed as a broad rejection of the 'mere
  evidence'/instrumentality distinction" (citing Wayne LaFave,
  Search & Seizure, A Treatise on the Fourth Amendment § 4.1(c))).
  But see id. ("[T]here are reasons to believe the [mere
  evidence/instrumentality] distinction still matters when it comes
  to border searches.").


                                      - 23 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     24 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  24 of 29



  C. Device Detention

              Plaintiffs further argue that the CBP and ICE Policies

  violate    the    Fourth    Amendment       because    they    do   not   impose   an

  "effective       limit     on     [the]    duration"      of   electronic    device

  detentions.14     Plaintiffs' argument is in the abstract as they have

  not presented any facts concerning the actual retention of devices

  pursuant to the policies at issue.

              The CBP Policy permits an officer to "detain electronic

  devices or copies of information contained therein, for a brief,

  reasonable period of time to perform a thorough border search."

  CBP Policy at 7.           Supervisory approval is required to detain

  devices after the device owners "departure from the port or other

  location of detention."           Id.     The ICE Policy permits the detention

  of "electronic devices, or copies of information therefrom [for]

  a   reasonable     time    given     the    facts   and    circumstances     of    the

  particular search."             ICE Directive at 4.        Both Policies require

  supervisory approval to extend a device detention beyond an initial

  span of time -- five days under the CBP Policy and thirty days

  under the ICE policy.            CBP Policy at 7; ICE Directive at 5.




        14  Because we conclude that no reasonable suspicion is
  required for a basic border search of an electronic device, we
  need not reach plaintiffs' contention that the Policies are
  deficient in allowing the agencies to detain devices without
  reasonable suspicion.


                                            - 24 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     25 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  25 of 29



               The nature of plaintiffs' challenge is unclear.                 The

  Policies permit detention for only a reasonable period, which is

  the constitutional test.         See Montoya de Hernandez, 473 U.S. at

  544.    If the argument is that "reasonable" must be replaced with

  hard time limits, the Supreme Court has rejected that proposition.

  Id.    at   543.    If    the   argument   is   that   the   judgment   as   to

  reasonableness should not be left in the first instance to the

  agent who conducts the search, that misreads the Policies.                   The

  CBP Policy requires a supervisor's permission to detain a device

  after its owner leaves the border, a higher level of supervisory

  approval to extend a detention for longer than five days, and a

  third level of approval to extend a detention beyond fifteen days.

  CBP Policy at 7.         What is reasonable is surely fact specific and

  future as applied attacks are not foreclosed should there be

  abuses.15

  D. First Amendment

               Plaintiffs next argue that under the First Amendment,

  government searches of electronic devices at the border require a

  warrant, or at least reasonable suspicion.               They contend that

  because electronic devices may contain sensitive personal data,

  the threat of warrantless or suspicionless border searches will


         15 Plaintiffs do not develop the argument that any
  individual detention of any plaintiff's electronic device was
  unreasonable, but instead say that several particularly long
  detentions demonstrate that the Policies are facially deficient.


                                      - 25 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     26 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  26 of 29



  impermissibly     chill   speech.16     They   further    argue   that   such

  searches unduly interfere with the First Amendment freedoms to

  "'engage in association' . . . without government scrutiny, . . .

  speak anonymously, . . . receive unpopular ideas, confidentially

  and without government scrutiny, . . . read books and watch movies

  privately . . . [and] gather and publish newsworthy information

  absent government scrutiny."

              Because     plaintiffs     seek    relief     "beyond    [their]

  particular circumstances," "they must 'satisfy [the] standards for

  a facial challenge to the extent of that reach.'"             Proj. Veritas

  Action Fund v. Rollins, 982 F.3d 813, 826 (1st Cir. 2020) (emphasis

  omitted) (quoting John Doe No. 1 v. Reed, 561 U.S. 186, 194

  (2010)).    Thus, plaintiffs must show that "a substantial number of

  [the ICE and CBP Policies'] applications are unconstitutional,




        16  Plaintiffs purport to rely on United States v. Ramsey,
  431 U.S. 606 (1977), but misunderstand the case.       In Ramsey,
  plaintiffs argued that the search of international mail was a
  violation of the First Amendment. The applicable law allowed the
  search of international mail only where there was "'reasonable
  cause to believe' that customs laws [were] being violated prior to
  the opening of envelopes" and a regulation forbade the "reading of
  correspondence absent a search warrant."     Id. at 623 (emphasis
  added). The Supreme Court held that under those circumstances,
  the opening of international mail did not "impermissibly chill[]
  the exercise of free speech." Id. at 624.

            The court explicitly reserved and did not decide the
  question of whether the search of international mail, "in the
  absence of the regulatory restrictions" would chill speech and, if
  it did, "whether the appropriate response would be to apply the
  full panoply of Fourth Amendment requirements." Id. at 624 n.18.


                                     - 26 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     27 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  27 of 29



  judged in relation to the statute's plainly legitimate sweep."

  United States v. Stevens, 559 U.S. 460, 473 (2010) (quoting Wash.

  State Grange v. Wash. State Republican Party, 552 U.S. 442, 449 n.6

  (2008)).

              The First Amendment provides protections -- independent

  of the Fourth Amendment -- against the compelled disclosure of

  expressive information.        See Buckley v. Valeo, 424 U.S. 1, 64

  (1976); Tabbaa v. Chertoff, 509 F.3d 89, 102 n.4 (2d Cir. 2007)

  (analyzing First Amendment challenge to targeted border searches

  independently of Fourth Amendment); Ramsey, 431 U.S. at 623-24.

  Neither this circuit nor the Supreme Court has specified the

  appropriate standard to assess alleged government intrusions on

  First Amendment rights at the border.            See Ramsey, 431 U.S. at

  623-24 (refusing to "consider the constitutional reach of the First

  Amendment in this area"); see also Tabbaa, 509 F.3d at 102 n.5

  ("It may also be true that the First Amendment's balance of

  interests is qualitatively different where, as here, the action

  being challenged is the government's attempt to exercise its broad

  authority to control who and what enters the country.").

              Under any standard plaintiffs have not shown that the

  content-neutral border search Policies facially violate the First

  Amendment.      See Ramsey, 431 U.S. at 623 ("More fundamentally,

  however, the existing system of border searches has not been shown

  to invade protected First Amendment rights, and hence there is no


                                     - 27 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     28 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  28 of 29



  reason to think that the potential presence of correspondence makes

  the otherwise constitutionally reasonable search 'unreasonable.'"

  (footnote omitted)).      The Policies have a plainly legitimate sweep

  and serve the government's paramount interests in protecting the

  border.17

              Nor,   as   plaintiffs    contend,    does    the   presence   of

  expressive material on electronic devices "trigger[] a warrant

  requirement."       A   higher level of suspicion is not generally

  required to search potentially expressive materials.            See New York

  v. P.J. Video, Inc., 475 U.S. 868, 875 (1986); United States v.

  Brunette, 256 F.3d 14, 16 (1st Cir. 2001) (holding the probable

  cause standard "is no different where First Amendment concerns may

  be at issue"); see also Ickes, 393 F.3d at 507 (refusing to apply

  a different standard to border searches of expressive material);

  United States v. Arnold, 533 F.3d 1003, 1010 (9th Cir. 2008)

  (same).

              As explained by the Ninth Circuit in Arnold, providing

  a different standard for "expressive material" at the border would


        17  Plaintiffs do not present the issue of whether the First
  Amendment would require a different outcome if CBP and ICE were
  targeting journalists or using border searches to pierce attorney-
  client privilege. Two plaintiffs are journalists, but they do not
  contend that they were searched by CBP for this reason.        See
  Alasaad, 419 F. Supp. 3d at 169. This decision does not foreclose
  a future as      applied First Amendment challenge in such
  circumstances. See Ortiz-Graulau v. United States, 756 F.3d 12,
  21 (1st Cir. 2014) (noting that this court may leave open "the
  possibility of a future as-applied challenge").


                                     - 28 -
Case: 20-1077   Document: 106 Page:
         Case 1:17-cv-11730-DJC     29 121
                                Document DateFiled
                                              Filed:02/09/21
                                                     02/09/2021
                                                             Page Entry ID: 6400647
                                                                  29 of 29



              (1) protect terrorist communications "which
              are inherently 'expressive'"; (2) create an
              unworkable standard for government agents who
              "would have to decide -- on their feet -- which
              expressive material is covered by the First
              Amendment"; and (3) contravene the weight of
              Supreme Court precedent refusing to subject
              government action to greater scrutiny with
              respect to the Fourth Amendment when an
              alleged First Amendment interest is also at
              stake.

  533 F.3d at 1010 (quoting Ickes, 393 F.3d at 506).               Plaintiffs'

  First Amendment challenge fails.

  E. Expungement

              Plaintiffs argue they are entitled to expungement of any

  data obtained in violation of the Constitution.                The district

  court's refusal to grant the equitable remedy of expungement is

  reviewed only for abuse of discretion.            Reyes v. DEA, 834 F.2d

  1093, 1098-99 (1st Cir. 1987).

              There was no abuse of discretion here.             The district

  court adequately justified its conclusions that expungement was

  not warranted.     And contrary to plaintiffs' assertions, it was not

  error for the district court to analogize to caselaw regarding the

  suppression of evidence.

                                 IV. Conclusion

              We affirm in part, reverse in part, vacate in part, and

  remand for the entry of a revised judgment consistent with this

  opinion.    No costs imposed.




                                     - 29 -
